Citation Nr: 1753954	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to an increased rating for service-connected residuals, right knee disability, currently rated 10 percent disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army from June 1971 to July 1975 and had additional service in the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2012 rating decision by the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA) in which the RO denied service connection for a bilateral hearing loss disability and continued a disability rating of 10 percent for a right knee disability.  The Veteran filed a timely notice of disagreement (NOD) in January 2013, and subsequently filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.

In an August 2014 rating decision, the RO granted service connection for left ear hearing loss disability, resulting in bifurcation of the claim for service connection for bilateral hearing loss previously on appeal.  This action resolved the claim for service connection for hearing loss in the left ear only.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The claim for service connection for right ear hearing loss disability remains before the Board.

Additionally, the RO granted an increased rating of 10 percent for the Veteran's right knee disability, effective January 12, 2011.  As the Veteran is presumed to be seeking the maximum possible evaluation, the issue of entitlement to an increased rating for right knee disability remains on appeal.  See A.B. v. Brown, 6 Vet. App 35 (1993).

In March 2017, the Veteran and his wife testified before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

The issue of an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current right ear hearing loss disability is related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss disability are met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for hearing loss in the right ear, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claims for service connection for bilateral hearing loss disability in March 2011.  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss, are chronic diseases. See VA Adjudication Manual, M21-1, IV.ii.2.B.2.b (Mar. 2, 2017) (noting that Compensation Service has determined that sensorineural hearing loss constitutes an organic disease of the nervous system).  

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels.  Id. at 157.

The Veteran contends that he experienced noise exposure during active duty that resulted in hearing loss.  He has submitted numerous statements and has testified during his Board hearing regarding noise exposure in service as well as the effects of his hearing loss in his day-to-day life.  The Veteran's DD 214 reflects that the Veteran was in an infantry unit.  Based on the Veteran's statements and his military occupational specialty (MOS), the Board concedes in-service noise exposure.  

Service treatment records (STRs) do not reflect complaints, treatment, or diagnosis of hearing loss.  Audiometric testing upon entrance, on examination in June 1971, reveal hearing within normal limits for the Veteran's right ear.  Audiometric testing at separation is not of record. 

Post service, in September 2011, the Veteran submitted an opinion from Dr. G.S. where he reported that he has treated the Veteran since 2009, and at that time, the Veteran had mild bilateral sensorineural hearing involvement with good discrimination.  He further noted that the Veteran was 63 years old at the time of their initial evaluation, therefore, he did not believe that perspicuous is a factor in his case.  After a review of all of the information available to him, he opined that it was his professional audiological opinion that the Veteran's hearing loss was more likely than not the result of high level noise exposure during military service in the early 1970s. 

The Veteran underwent a VA examination in October 2011 where the examiner reported that medical records were not provided or reviewed; therefore, he could not make a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  Audiological testing revealed sensorineural hearing loss in the right ear in the frequency range of 6000 Hz or higher, only.

The Veteran underwent an additional VA examination in January 2014 where audiometric testing revealed the following pure tone thresholds in decibels:

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
5
5
10
20

Speech discrimination scores were noted as 96 percent for the right ear.  As to the Veteran's right ear, the examiner found that the Veteran had sensorineural hearing loss in the frequency range of 6000 Hz or higher and opined that the Veteran's right ear hearing loss at least as likely as not (50 percent probability or greater) was caused by or a result of an event in military service.  She noted that the Veteran's MOS was infantry office, which is listed as highly probable for noise exposure.  The Veteran reported military noise from small arms fire, canons, and artillery.  She further reported that no permanent threshold shift was noted in service for the examinations found, however 3000 Hz and 6000 Hz were not tested on the examinations, and noted that there was no separation examination, so she could not say with certainty that no threshold shift occurred.  

Additionally, the Veteran submitted a January 2015 private audiological examination conducted by Dr. G.S.  Although the Board recognizes that these audiometry results are in graph form, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court criticized the Board's determination that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court specifically indicated that the Board does have such fact finding authority.  Id.  In this case, the results marked on the private audiological graphs by Xs and Os are clear enough for translation into numerical form.  As such, the Board has reviewed the evidence.

The January 2015 audiological examination revealed the following as interpreted: 

Hertz

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
10
10
20
35

The examiner noted that the Veteran had mild bilateral sensorineural involvement with minimal change since the past evaluation.  Additionally, the examiner noted that a Maryland CNC test was performed, which revealed a speech discrimination score at 68 percent for the Veteran's right ear.  

Upon review of the evidence of record, the Board finds that service connection for hearing loss is in the right ear is warranted.  As an initial matter, the Board finds that the preponderance of the evidence supports a current hearing loss disability in the right ear, as reflected in the January 2015 Maryland CNC test.  While other audiometric testing during the pendency of the claim did not show hearing loss either in the audiometric readings or speech recognition scores, pursuant to McClain, disability at any time during the pendency of the claim meets the current disability requirement.  Moreover, 38 C.F.R. § 3.385 requires the Maryland CNC test for speech recognition scores and the private audiologist specifically indicated that the Maryland CNC was used.  Consequently, the current disability requirement has been met for the right ear.  In addition, the above evidence reflects that there has been in-service noise exposure.  Thus, the dispositive issue is whether there is a nexus between the two.

The medical opinions from both Dr. G.S. and the January 2014 VA examiner provide a link between the Veteran's current hearing loss in his right ear and his in-service noise exposure.  As to Dr. G.S.'s opinion, the Board finds the September 2011 medical nexus opinion highly persuasive to show hearing loss attributable to military service.  Dr. G.S. is an audiologist who has clinical familiarity with Veteran through regular treatment for his hearing loss. Although the rationale was not extensive, reading his opinion as a whole and in context of the evidence of record, to include his familiarity with the Veteran's hearing loss and progression of symptoms, as well as the consistency of the Veteran's statements, entitles his positive nexus opinion to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106   (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The positive opinion took into account the Veteran's statements and was by an audiologist who regularly treated the Veteran for his hearing loss.  Moreover, while the medical opinion relied, in part, on the service history provided by the veteran, such reliance only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006).  Here, the Board has found the veteran's statements to be credible.

Additionally, the January 2014 VA examiner provided a detailed explanation for her positive medical opinion, based on an entire review of the claims file, the Veteran's statements, and the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Her opinion is entitled to probative weight.  

Given the adequate positive medical nexus opinions and competent, credible lay evidence of current hearing loss in the right ear that had its onset in service, the evidence is therefore at least evenly balanced as to whether the Veteran's right ear hearing loss is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss disability is granted. 


REMAND

The Veteran contends that his service-connected right knee disability has worsened over time.  In a July 2017 statement, the Veteran reported that he has scheduled a total knee replacement surgery to obtain relief; scheduled on July 17, 2017.  

The Veteran's right knee disability is rated under Diagnostic Code (DC) 5260 as 10 percent from January 12, 2011.

DC 5260 provides the rating criteria for limitation of flexion of the leg.  Under this diagnostic code provision, flexion that is limited to 60 degrees is noncompensable; flexion that is limited to 45 degrees warrants a 10 percent disability rating; flexion that is limited to 30 degrees warrants a 20 percent disability rating; and flexion that is limited to 15 degrees warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5260 (2017).  

However, if the Veteran underwent a total knee replacement, he would be rated under DC 5055, which pertains to a knee replacement, that provides for a 100 percent rating for one year following implantation of prosthesis and a minimum 30 percent rating following that one-year period.  38 C.F.R. § 4.71a, DC 5055 (2017).  Where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the rating criteria provide that the disability is to be rated by analogy to DCs 5256, 5261 or 5262.  Id.

Therefore, a remand is necessary to obtain the necessary medical records as to the Veteran's total knee replacement.  After receipt of the medical records, the RO should conduct any additional development deemed appropriate, to include a new VA examination if necessary to decide the claim remaining on appeal.

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  

Specifically request medical treatment records that pertain to the Veteran's reported July 17, 2017 total right knee replacement surgery from Bienville Orthopedics in Pascagoula, Mississippi.  

2.  After the above development has been completed, readjudicate the claim for entitlement to an increased rating for right knee disability.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


